DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Para [0012], line 3, “min-PCR reactors” should read “mini-PCR reactors”
Appropriate correction is required.

Claim Objections
Claim 19-21 are objected to because of the following informalities:
Claim 19, line 1, “the plurality of sequence-specific probes” should read “the plurality of sequence-specific reporter probes”
Claim 20, line 1, “sequence-specific probes” should read “sequence-specific reporter probes”
Claim 21, line 1, “sequence-specific reporter” should read “sequence-specific reporter probes”

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection unit” and “computing unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitation “detection unit” is interpreted to comprise a light source, optical filters, a fluorescence microscope and a camera (para [0012] of instant Specification), and “computing unit” is interpreted to take form of a computer, a tablet or a mobile device (para [0011] of instant Specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 and 24 are rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 17 recites the limitation “the mixture of the sample and PCR reagents is partitioned into many small individual reaction volumes in the PCR microchip of the device such that more than 50% of the reaction volumes contain no more than one nucleic acid sequence.”, which is recited in the reference claim, Claim 11.
Claim 24 recites the limitation “the mixture of PCR reagents and the cell sample is partitioned into many small individual reaction volumes such that more than 50% of the reaction volumes contain no more than one cell.”, which is recited in the reference claim, Claim 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication No. WO 2017/007954 A1 to Chiu et al. (hereinafter “Chiu”), in view of Kiss et al. (Analytical Chemistry (2008)) (hereinafter “Kiss”).
Regarding claim 1, Chiu teaches a device for performing digital PCR (Abstract; para [0035] “Potential applications for embodiments of the present disclosure include but are not limited to: polymerase chain reaction (PCR), digital polymerase chain reaction (dPCR)”; Fig. 10), comprising:
a) more than one PCR mini-reactor (para [0146] “the methods of the present disclosure are used to discretize a fluidic sample including a plurality of nucleic acid molecules, e.g., for PCR applications such as dPCR. In some embodiments, a fluid sample including a plurality of nucleic acid molecules is applied to the fluid inlet ports of a microfluidic device”; para [0123] “FIG. 9B illustrates a direct illumination configuration 950 for imaging a microfluidic device 952 using a DSLR camera 954”; para [0130] “The system 1000 can be used in combination with any embodiment of the methods and devices herein. The system 1000 includes a housing 1002 that partially or wholly encloses a rotor assembly 1004 for receiving a plurality of microfluidic device”) wherein the PCR mini-reactor comprises a PCR microchip (para [0065] “In some embodiments, the present disclosure provides a microfluidic device (e.g., a microfluidic chip) having one or more microfluidic arrays”) thermally coupled to a temperature control element, wherein the thermal cycle of each PCR mini-reactor is independently controlled by its respective temperature control element (para [0130] “The system 1000 can be used in combination with 
b) a detection unit wherein the detection unit can be programmed to take images of PCR microchips at (para [0130] “The system 1000 also includes an imaging device 1008 for imaging the microfluidic devices in the rotor assembly 1004 and one or more illumination sources 1010 for illuminating the microfluidic devices during imaging. In some embodiments, the imaging device 1008 and illumination sources 1010 are positioned above the rotor assembly 1004.”); 
c) a motor that can be programmed to move PCR mini-reactors or the detection unit to the desired position for taking an image of a PCR microchip (para [0126] “an actuation mechanism (e.g., motor) is provided in order to adjust the positions of one or more movable components relative to the rotor assembly and/or microfluidic devices. Optionally, operation of the actuation mechanism is controlled by one or more processors configured with suitable instructions for controlling the operation of the self- digitization system”; para [0129] “the imaging device is coupled to an actuation mechanism that translates and/or rotates the imaging device in order to align the imaging device (e.g., the field of view of the imaging device ) with one or more microfluidic devices (or a portion thereof) to perform imaging. In embodiments where the field of view of the imaging device covers only a portion of the microfluidic device, the imaging device is moved to a plurality of different positions and/or orientations in order to allow for imaging of the entirety of the microfluidic device. Alternatively or in combination, the rotor assembly is moved (e.g., translated and/or rotated) in order to align one or more microfluidic devices with the imaging device.”; para [0148] “the microfluidic device is positioned in a receptacle of 
d) a computing unit for controlling the coordinated operation of the detection unit (para [0116] “imaging of the microfluidic devices is controlled by one or more processors configured with suitable instructions for controlling the operation of the self-digitization system…the imaging is configured to be controlled by a computer or other processing device via suitable software”), the PCR mini-reactors, the motor, and the temperature control element of each PCR mini-reactor (para [0114] “one or more temperature sensors are used to monitor the temperature of the microfluidic devices, rotor assembly, and/or interior air temperature of the housing. In certain embodiments, the temperature data is received by one or more processors configured with instructions to cause the system to adjust an amount of heating applied by the heating device and/or an amount of cooling applied by the cooling device in response to the temperature data”), but fails to teach the device performs real-time digital PCR, and the images of PCR microchips are programed to be taken at pre-defined time intervals.
Kiss teaches a device for real-time digital PCR (Abstract “We have designed a high-throughput microfluidic chip that encapsulates PCR reagents in millions of picoliter droplets in a continuous oil flow. The oil stream conducts the droplets through alternating denaturation and annealing zones, resulting in rapid (55 second cycles) and efficient PCR amplification…The frequencies of positive reactions over a range of template concentrations agree closely with the frequencies predicted by Poisson statistics, demonstrating both the accuracy and sensitivity of this platform for limiting dilution and digital PCR applications.”; pg 8976, col 1, para 2 “Here, we describe a continuous-flow-based real-time PCR system that generates discrete, picoliter-scale PCR reactions in a continuous stream of inert fluorinated oil… Periodic channel constrictions or “neckdowns” permit a fluorescence signal to be measured in real time from each individual droplet, providing information on amplification efficiency within each droplet.”), wherein the images of PCR microchips are programed to be taken at pre-defined time intervals (Fig. 2B 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chiu to make use conduct real-time PCR, which obtained images at pre-determined time intervals, in order to provide information on real-time amplification efficiency, according to Kiss (pg 8976, col 2, para 1 “Periodic channel constrictions or “neckdowns” permit a fluorescence signal to be measured in real time from each individual droplet, providing information on amplification efficiency within each droplet”).

Regarding claim 2, Chiu, in view of Kiss, teaches the device of claim 1, and Chiu teaches the PCR microchip is a microfluidic plate with more than 100. 1000. 10000, 100000 or 1000000 chambers (para [0065] “the present disclosure provides a microfluidic device (e.g., a microfluidic chip) having one or more microfluidic arrays for discretizing one or more fluidic samples into a plurality of fluidic compartments. In certain embodiments, a microfluidic device includes 2, 4, 6, 8, 12, 16, 24, 32, 36, or 48 microfluidic arrays and/or at least 500, at least 1000, at least 5000, at least 10,000, at least 50,000, at least 100,000, at least 500,000, at least 1 million, at least 5 million, or at least 10 million fluidic compartments.” ).

Regarding claim 3, Chiu, in view of Kiss, the device of claim 1, and Kiss teaches the PCR microchip comprises microfluidic channels (pg 8978, col 1, para 3 “we have designed a disposable 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the device of Chiu to comprise microfluidic channels that make microdroplets to form a single layer configuration, because conducting PCR reactions in form of droplets improve sensitivity and throughput of the PCR reactions according to Kiss (Abstract; pg 8975, col 1, para 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu and Kiss, in view of US Pre-Grant Publication No. US 2009/0139311 A1 to Lehto et al. (hereinafter “Lehto”).
Regarding claim 4 Chiu, in view of Kiss, the device of claim 1, and Chiu teaches the temperature control element comprises a heating element (para [0130] “A plurality of heating devices (not shown) are positioned below the rotor assembly 1004 for heating the microfluidic devices, e.g., in accordance with a thermal cycling procedure. In some embodiments, the number of heating devices corresponds to the number of receptacles in the rotor assembly 1004, such that each heating device is used to apply heat to a single respective microfluidic device.”). 
Chiu further teaches the device comprises a temperature sensor to monitor the temperature of PCR-mini-reactors (para [0114] “improved accuracy over the application of heating and/or cooling is achieved using feedback mechanisms, e.g., feedback based on temperature data received from one or 
Lehto teaches a thermocycling device (para [0067] “Various thermal components (some of which are not shown in FIG. 1), such as, for example, a Peltier device 60, a heat sink 80, and ducts 96A and 96B also are mounted to provide thermal cycling of each of the flow cells of FIG. 1.”), comprising more than one reactor (flow cell chambers 200A and 200B), and thermally coupled to a temperature control element, wherein the thermal cycle of each reactor is independently controlled by its respective temperature control element (Claim 1; Claim 4), and each temperature control element comprising a heating element, a cooling element (heat sink 280A, 280B; para [0072] “each of the flow cell chambers 200A and 200B also may have independently mounted thermal elements, such as, for example, a Peltier device (shown for flow cell 200B as 260B) disposed underneath the sample block 212B, a heat sink 280A, 280B, and ducts 296A and 296B configured to circulate air to the respective heat sinks 250A and 250B with heat sink pins 280A and 280B. The ducts 296A and 296B and heat sinks 280A and 280B are separately mounted to the respective flow cells 200A and 200B so that each can be moved between the open position (as shown by flow cell 200B) and closed position (as shown by flow cell 200A)”, and an air flow sensor (para [0073] “A sensor (e.g. 299B shown in FIG. 2B) may be provided on each flow cell 200A and 200B so that when the flow cells 200A or 200B are in the open position, the fan and Peltier device are turned off to prevent the air blown from duct 296 from drying out a substrate mounted in the open flow cell and to prevent overheating of the heater block. In an exemplary embodiment, the sensor (e.g., 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chiu and Kiss, to control each PCR mini-reactor independently with a respective temperature control element, comprising a heating element, a cooling element and a temperature sensor, in order to allow the parallel processing of different samples with different thermal cycles, according to Lehto (para [0069]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu and Kiss, in view of Chinese Patent Publication No. CN 105092543 A to Ding et al. (the reference is written in Chinese; a machine translation is provided and cited hereinafter) (hereinafter “Ding”). 
Regarding claim 5, Chiu, in view of Kiss, teaches the device of claim 1, but fails to teach the temperature control element comprises an actuatable top heater integrated with top temperature sensors.
Ding teaches a PCR device (pg 1, para 9 “The object of the present invention is to provide a portable fluorescent quantitative PCR detector capable of performing multi-spectral multi-sample simultaneous detection, no mechanical moving device, flexible detection and low cost”), comprising a temperature control element comprises an actuatable top heater (hot cover, 22; pg 3, para 3 “Preferably, the thermal cover comprises an aluminum plate and a flexible electric heating film adhered to the surface of the aluminum plate, and the hot cover is pressed against the test tube cover to maintain a certain pressure during the detection”) integrated with top temperature sensors (hot cover temperature sensor, 223; pg 4, para 9 “As shown in FIG. 1, a portable fluorescent quantitative PCR detector includes an optical excitation unit 1, an optical detection unit 3, and a temperature control unit 2…the temperature control unit 2 includes a reaction cell 21 for placing the PCR tube 4, and is disposed 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chiu and Kiss to comprise an actuatable top heater integrated with top temperature sensors and a bottom heater integrated with bottom temperature sensors and cooling fins, in order to ensure the thermocycling can be carried out at a desirable temperature range (pg 3, para 4).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu and Kiss, in view of US Pre-Grant Publication No. US 2014/0024559 A1 to Unger et al. (hereinafter “Unger”).
Regarding claim 7, Chiu, in view of Kiss, teaches the device of claim 1, but fails to teach images of the same PCR microchip are aligned by finding similar features of the images and applying homography techniques to align the features.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chiu, in view of Kiss, to align images of the same PCR microchip by finding similar features of the images and apply homography techniques to align the features, in order to permit image analysis, as taught by Unger (para [0160]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu and Kiss, in view of Li et al. (PLOS ONE (2016)) (hereinafter “Li”).

Li teaches the device for performing real-time digital nucleic acid amplification (pg 11, para 2 “We developed a PWA chip with 27,000 consistently sized wells (314 pL) to perform isothermal DNA quantification using dRPA at 39°C for 20 min on a homemade isothermal heater…We applied the PWA chip to accurately quantify serial dilutions of a L. monocytogenes gDNA stock solutionThe digital PWA chip can be readily applied to other nucleic acid amplification techniques, such as PCR, RCA, ELISA, and LAMP.”), that employs a detection unit which is comprised of a fluorescent microscope, a light source, optical filters, and a camera (pg 6, para 1 “A wide-field, high-resolution imaging setup was required to adequately resolve all 27,000 picoliter wells. As illustrated in Fig 2a, large field of view images were captured using an Olympus microscope SZX7 (Olympus, Tokyo, Japan) and a monochrome cooled camera MC21 (Micro-shot Technology, Guangzhou, China) equipped with a 1.4 million pixel high-resolution CCD sensor (SONY, Tokyo, Japan)…The cube filters (Chroma Technology Corp., Bellows Fall, VT, USA) were composed of a 505-nm dichroscope, a filter set of 480/30 nm for fluorescence excitation and 535/40 nm for emission collection of the FAM dye, and were positioned 10 mm above the chip packaging device. The light source, a high-power 3 W blue LED bead (Micro-shot Technology, Guangzhou, China), was coupled to the cube in a horizontal direction.”; Fig. 2a).
The use of a fluorescence microscopy detection unit comprising the combination of a light source, optical filters, and a camera would have been a prima facie obvious for yielding a predictable 

Regarding claim 9, Chiu, in view of Kiss and Li, teaches the device of claim 8, and Li teaches the fluorescence microscope is a high resolution wide-field microscope (pg 6, para 1 “A wide-field, high-resolution imaging setup was required to adequately resolve all 27,000 picoliter wells. As illustrated in Fig 2a, large field of view images were captured using an Olympus microscope SZX7 (Olympus, Tokyo, Japan) and a monochrome cooled camera MC21 (Micro-shot Technology, Guangzhou, China) equipped with a 1.4 million pixel high-resolution CCD sensor (SONY, Tokyo, Japan)”; pg 8, para 5 “We modified a commercial fluorescence microscope to minimize the distance between the optical cube and the PWA chip, which ensures sufficient light intensity to fully excite the fluorescence signal to obtain wide-field, high-resolution images.”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chiu, in view of Kiss and Li, to use a high resolution wide-field fluorescence microscope, in order to eliminating the needs of scan shooting and stitching serial small images together (pg 8, para 5 “We modified a commercial fluorescence microscope to minimize the distance between the optical cube and the PWA chip, which ensures sufficient light intensity to fully excite the fluorescence signal to obtain wide-field, high-resolution images. This method affords several significant advantages over previous approaches: (a) The macro-fluorescence imaging setup is capable of viewing 6-cm2 areas in a single snapshot at 0.8× magnification, without the need to obtain images by scan shooting and stitching serial small images together”).

Claims 11, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu and Kiss, in view of US Pre-Grant Publication No. US 2016/0101418 A1 to Lee et al. (hereinafter “Lee”).

a) partitioning a mixture of the sample and PCR reagents into many small individual reaction volumes of the PCR microchip of the device (pg 8977, col 1, para 2 “The mixture of template and PCR reagents was delivered to the chip at a rate of 125 μL/h from a 1 mL glass syringe controlled by a custom Harvard Syringe Pump (Harvard Apparatus, Holliston, MA)…Reaction droplets were formed via flow-focusing 27 whereby a perpendicular intersection between the channel through which the PCR reaction mix was infused and two channels flowing immiscible oil resulted in the generation of uniform, monodisperse droplets of approximately 65 picoliters (50 μm diameter)”) such that more than 50% of the reaction volumes contain no more than one target sequence (pg 8979, col 1, para 4 “Successful amplification was detected at Adenovirus concentrations as low as one template molecule per 167 droplets (0.006 copies per drop)”), wherein the mixture comprises primer pairs for amplification of target sequences and sequence-specific reporter probes for detection of target sequences (col 8976, col 2, para 3 “Experiments were conducted using a PCR primer and probe set designed for the Adenovirus genome (pAdeasy-1 vector, Stratagene, La Jolla, CA) (See Table 1). The PCR master mix contained…0.5 μM each of forward and reverse primers (Integrated DNA Technologies, Coralville, IA), 0.25 μM FAM-labeled probe quenched with a 3′ BHQ1 (Biosearch Technologies, Novato CA), and 1 μM Alexa Fluor 594 (Invitrogen, Carlsbad, CA).”); 
b) performing multiplexed real-time quantitative PCR to amplify a target sequence in each reaction volume (pg 8977, col 1, para 3 “Reaction droplets were formed via flow-focusing whereby a perpendicular intersection between the channel through which the PCR reaction mix was infused and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made use of the device of Chiu and Kiss to detect target sequences using a method that comprises partitioning a mixture of the sample and PCR reagents into many small individual reaction volumes of the PCR microchip of the device, and performing multiplexed real-time quantitative PCR, in order to reduce amplification bias (pg 8975, col 1, para 1) 
However, Chiu, in view of Kiss fails to teach the method detects a plurality of target sequences, and further comprises the steps of: c) recording an amplification curve for each reaction volume during the PCR amplification; and d) determining the presence of individual target sequence in each reaction volume based on the amplification curve of the reaction volume.
Lee teaches a method for detecting a plurality of target sequences in a sample using a microfluidic device for real-time digital PCR (Abstract; para [0040] “FIG. 3 illustrates how the present invention works according to one embodiment of the invention. As seen in FIG. 3, the method of quantifying nucleic acid in a sample includes two different modes of operation. In a first mode of operation, the system operates in a digital mode 70 (e.g., digital PCR). In a second mode of operation, the system operates in a real time mode 72 (e.g., real time PCR)”), comprising: a) partitioning a mixture 
b) performing multiplexed real-time quantitative PCR to amplify a plurality of target sequences in each reaction volume (para [0037] “The computing device 100 includes one or more processors 102 therein that are configured to run software to calculate the initial copy number or concentration in a sample using either the digital mode 70 or the real time mode 72 (or both) as described herein. The one or more processors 102 also run imaging software (which may incorporate the calculation functionality) that is used to acquire the images of the droplets 10 in the collection chamber 20”; para [0043] “The sample is partitioned into separate reactors in the form of droplets 10 using the microfluidic device 2 described herein. The droplets 10 then undergo PCR amplification. After a plurality of cycles, the droplets 10 are then imaged using the system 30 described herein. The droplets 10 that emit fluorescent light are deemed positive droplets 10.”); 
c) recording an amplification curve for each reaction volume during the PCR amplification (para [0046] “FIGS. 6A and 6B illustrates aspects of how initial copy number or concentration is determined using the real time PCR mode 72. In the real time PCR mode 72 the fluorescence of one or more droplets 10 is monitored temporally during the amplification process. For example, the fluorescence of the droplets 10 is monitored at the beginning and end of a particular thermal amplification process; and may also be monitored in between the beginning and end of a thermal cycle. In real time PCR mode 72, 
d) determining the presence of individual target sequence in each reaction volume based on the amplification curve of the reaction volume (para [0042] “In the digital mode 70, the array of droplets 10 is imaged at a thermal cycle end point (e.g., after each thermal cycle or after many thermal cycles) and the number of “positive” droplets 10 are counted and compared to the total number of droplets 10. This may be expressed as a ratio or a percentage. Positive droplets 10 are those droplets 10 that emit fluorescence light. A threshold fluorescence level may be used to determine whether a particular droplet 10 may be considered “positive.”; Fig. 6A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made use of the device of Chiu and Kiss to detect a plurality of target sequences, in order to detect multiple sequences in a parallel, multiplex manner (para [0043] of Lee), using a method modified by Lee that comprises recording the amplification curve for each reaction volume and determining the presence of individual target sequence in each reaction volume based on the amplification curve of the reaction volume, in order to provide a PCR-based sequence detection having a higher resolution and dynamic range, according to Lee (para [0022]).

Regarding claim 13, Chiu, in view of Kiss and Lee, teaches the method of claim 11, Lee teaches different sequence-specific reporter probes are linked to different fluorophores (para [0043] “Note that different fluorophores or dyes may be used to amplify different sequences of nucleic acid. For example, in FIG. 4 ten drops are positive with respect to one fluorophore or dye and one drop is positive using a different fluorophore or color. Each different “color” of fluorophore or dye may be specific to a different sequence. Thus, multiplex testing may be used in the system 30”). 

Regarding claim 17, Chiu, in view of Kiss and Lee, and Kiss teaches the method of claim 11, Kiss teaches the mixture of the sample and PCR reagents is partitioned into many small individual reaction volumes in the PCR microchip of the device such that more than 50% of the reaction volumes contain no more than one nucleic acid sequence (pg 8979, col 1, para 4 “Successful amplification was detected at Adenovirus concentrations as low as one template molecule per 167 droplets (0.006 copies per drop)”).
The partitioning of no more than one nucleic acid and PCR reagent would have been prima facie obvious to one of ordinary skill in the art before the effecitive filing date of the claimed invention to facilitate the detection of presence and absence of a nucleic acid within each droplet (pg 8975, col 2, para 1).

Claims 18, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu and Kiss, in view of US Pre-Grant Publication No. US 2012/0214160 A1 to Deng et al. (hereinafter “Deng”).
Regarding claim 18, Chiu, in view of Kiss teaches the device of claim 1, but fails to teach a method for counting circulating tumor cells expressing a tumor-specific gene or having a tumor-specific genomic sequence in a cell sample using a device of claim 1, comprising: a) partitioning a mixture of RT-PCR reagents and a cell sample enriched with circulating tumor cells into many small individual reaction volumes in the PCR microchip of the device such that more than 50% of the reaction volumes contain no more than one circulating tumor cell, wherein the mixture comprises tumor- specific primers for amplification of a plurality of tumor-specific sequences and a plurality of sequence-specific reporter probes for detection of the plurality of tumor-specific sequences; b) performing multiplexed real-time quantitative RT-PCR to amplify the plurality of tumor-specific sequences in each reaction volume; c) 
Deng teaches a method for counting circulating tumor cells expressing a tumor-specific gene or having a tumor-specific genomic sequence in a cell sample (Abstract; para [0009] “an accurate enumeration and analysis (e.g., by molecular analysis) of rare target cells within the sample may be made. For example, within a host (e.g., a human being) having cancer, such rare target cells may be circulating tumor cells (“CTCs”) present in blood.”; para [0055] “CTCs may be identified using any one or more useful allele-specific and/or cell type-specific biomarkers. For example, CTCs from common solid tumors including breast, lung, prostate, colorectal, thyroid and pancreatic tissues are of predominantly epithelial cell origins. Several biomarkers for CTCs of epithelial origins are cytokeratin, EPCAM, ICAM, etc., or cancer related markers, including CEA (carcinoembryonic antigen).”), 
comprising: a) partitioning a mixture of RT-PCR reagents and a cell sample enriched with circulating tumor cells into many small individual reaction volumes in the PCR microchip of the device such that more than 50% of the reaction volumes contain no more than one circulating tumor cell (para [0047] “For example, whole blood samples may be distributed into aliquots in multiple plate sample wells or tubes. Preferably, each aliquot contains a very small amount of the original sample so that, for example, each well only contains one target single cell (e.g., a pure cell) in a mix of many more (e.g., hundreds, thousands, millions, or more) non-target cells within the same aliquot. For example, given an estimated five to 50 target cells (e.g., CTCs) in a 2.5-5-ml whole blood sample, the sample may be equally divided in five to 50 μL aliquots into each well of one to five 96-well plates (e.g., 384 or 1534 wells). In this way, each aliquot may contain either zero target cells (e.g., only “background” (e.g., normal or non-cancerous) cells that do not comprise an allelic variant other than wild-type (e.g., non-
b) performing multiplexed real-time quantitative RT-PCR to amplify the plurality of tumor-specific sequences in each reaction volume (para-[0149] “For example, in FIGS. 6 and 10, target cells were identified by the expression of epithelial cell markers such as CK19 and allelic mutations in genes such as KRAS or EGFR by first pre-amplifying samples in the same wells prior to detection analysis. Thus, 
c) recording an amplification curve for each reaction volume during the PCR amplification (para [0149]; Fig. 5B); 
d) counting the number of reaction volumes with positive fluorescent signals based on the amplification curve of the reaction volume (para [0149] “The number of CTCs in a blood sample can be expressed as CTC number per mL whole blood or per sample in a certain blood volume”); 
and e) determining the fraction of circulating tumor cells based on the fraction of reaction volumes with positive fluorescent signals (para [0149] “The number of CTCs in a blood sample can be expressed as CTC number per mL whole blood or per sample in a certain blood volume”; para [0150] “The results of these experiments are illustrated by FIGS. 5A and 5B and 6. The samples were distributed into the wells of a 96-well plate, with each well containing 5 uL blood (with or without “spiked-in” target cells)…the KRAS mutation was not identified in plates containing only normal blood cells (e.g., without being spiked with target cells; FIG. 5A), while 38 positive aliquots wells were identified from the samples spiked with target cells (FIG. 5B)”).
The method of multiplexed real-time quantitative RT-PCR in partitions of no more than one circulating tumor cells would have been prima facie obvious to one of ordinary skill in the art before the effecitive filing date of the claimed invention to sensitively detect rare species such as CTCs in a sample (para [0008] of Deng).

Regarding claim 24, Chiu, in view of Kiss and Deng, teaches the method of claim 18, and Deng teaches the mixture of PCR reagents and the cell sample is partitioned into many small individual reaction volumes such that more than 50% of the reaction volumes contain no more than one cell (para 
The partitioning of no more than one circulating tumor cells and PCR reagent would have been prima facie obvious to one of ordinary skill in the art before the effecitive filing date of the claimed invention to sensitively detect rare species such as CTCs in a sample through the method of digital enrichment (para [0008] of Deng).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu, Kiss and Lee, in view of US Pre-Grant Publication No. US 2014/0171341 A1 to Jouvenot et al. (hereinafter “Jouvenot”).
Regarding claim 12, Chiu, in view of Kiss and Lee, teaches the method of claim 11, but fails to teach specifically all the sequence-specific reporter probes are linked to the same fluorophore.
Jouvenot teaches a method of detecting target sequences, wherein all the sequence-specific reporter probes are linked to the same fluorophore (para [0034] “The present disclosure provides a system, including methods and apparatus, for performing a digital assay on a potentially greater number of targets through multiplexed detection of signals from reporters for two or more distinct targets in a common or shared channel (“the same optical channel”). The reporters may include the same fluorophore, such as FAM or VIC”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have linked all the sequence-specific reporter probes to the same .

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu, Kiss and Lee, in view of US Pre-Grant Publication No. US 2011/0306055 A1 to Haince et al. (hereinafter “Haince”).
Regarding claim 15, Chiu, in view of Kiss and Lee, teaches the method of claim 11, but does no teach the PCR amplification of different target sequences has different threshold cycle numbers (Ct) and the detection of a particular target sequence is based on the Ct.
Haince teaches a method for detecting a plurality of target sequences (Abstract; para [0236] “Circulating tumor cells (CTCs) being at very low concentrations in peripheral blood, the difference in the GCC level of expression between healthy donors and metastatic colon cancer patients is very low. Nevertheless, our results confirm the potential of the GCC RT-qPCR assay to detect metastatic circulating cancer cells in colon cancer patients”; para [0204]), performing real-time quantitative RT-PCR (para [0236] “our results confirm the potential of the GCC RT-qPCR assay to detect metastatic circulating cancer cells in colon cancer patients”; para [0239]-[0240] “The method used to measure the GCC mRNA expression levels is RT-qPCR…The cDNA product (including those from samples, external standards and controls) were next used in triplicate to conduct duplex real-time PCR and establish a cycle threshold (Ct) value for GCC, ACTB and GUSB. GCC Ct values could then be converted into GCC copies by interpolation using a standard curve.”), wherein the PCR amplification of different sequence has different Ct (Fig. 6b; para [0204]) and the detection of a particular target sequence is based on the Ct (para [0016] “According to a general aspect, there is provided a method of measuring GCC in a sample 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the PCR amplification of different target sequences has different threshold cycle numbers (Ct), because different sequences having different nucleotide combination generally have different amplification dynamics, and to have detected a target sequence based on Ct because Ct provides information of the quantity of a amplifying product (para [0010 of Haince).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu, Kiss and Lee, in view of Russian Publication No. RU 2595373 C1 to Sergeevna et al. (the reference is written in Russian; a machine translation is provided and cited hereinafter) (hereinafter “Sergeevna”).
Regarding claim 16, Chiu, in view of Kiss and Lee, teaches the method of claim 11, but fails to teach the detection of the presence of a target sequence is based on the plateau fluorescence intensity and the Ct.
Sergeevna teaches a method of detecting a target sequence, wherein the detecting of the presence of a target sequence is based on the plateau fluorescence intensity and the Ct (Abstract), because the plateau fluorescence intensity provides the information of the last cycle of amplification and Ct provdes the information of the quantity of the target sequence, based on Sergeevna (Abstract).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu, Kiss and Deng, in view of Jouvenot.

Regarding claim 19, Chiu, in view of Kiss and Deng, teaches the method of claim 18, but fails to teach the plurality of sequence-specific probes are linked to the same fluorophore. 
Jouvenot teaches a method of detecting target sequences, wherein all the sequence-specific reporter probes are linked to the same fluorophore (para [0034] The present disclosure provides a system, including methods and apparatus, for performing a digital assay on a potentially greater number of targets through multiplexed detection of signals from reporters for two or more distinct targets in a common or shared channel (“the same optical channel”). The reporters may include the same fluorophore, such as FAM or VIC”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have linked all the sequence-specific reporter probes to the same fluorophore, in order to reduce cost of using multiple optical channel (para [0008] “However, instruments with more optical channels, to detect emission from an equivalent number of dyes, are more expensive than those with fewer channels. On the other hand, many applications, especially where sample is limited, could benefit greatly from higher degrees of multiplexing.”).

Regarding claim 20, Chiu, in view of Kiss and Deng, teaches the method of claim 18, but fails to teach different sequence-specific probes are linked to different fluorophores.
Jouvenot teaches a method of detecting target sequences, wherein all the sequence-specific reporter probes are linked to different fluorophores (para [0034] “The present disclosure provides a system, including methods and apparatus, for performing a digital assay on a potentially greater number of targets through multiplexed detection of signals from reporters for two or more distinct targets in a common or shared channel (“the same optical channel”). The reporters may include the same fluorophore, such as FAM or VIC, or different fluorophores with similar spectral characteristics”). 
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu, Kiss and Deng, in view of Haince.
Regarding claim 22, Chiu, in view of Kiss and Deng teaches the method of claim 18, but fails to teach the PCR amplification of different tumor-specific sequence has different Ct and the detection of a circulating tumor cell having a particular tumor-specific sequence is based on the Ct.
Haince teaches a method for counting circulating tumor cells expressing a tumor-specific gene or having a tumor-specific genomic sequence in a cell sample (Abstract; para [0236] “Circulating tumor cells (CTCs) being at very low concentrations in peripheral blood, the difference in the GCC level of expression between healthy donors and metastatic colon cancer patients is very low. Nevertheless, our results confirm the potential of the GCC RT-qPCR assay to detect metastatic circulating cancer cells in colon cancer patients”), performing multiplexed real-time quantitative RT-PCR (para [0236] “our results confirm the potential of the GCC RT-qPCR assay to detect metastatic circulating cancer cells in colon cancer patients”; para [0239]-[0240] “The method used to measure the GCC mRNA expression levels is RT-qPCR…The cDNA product (including those from samples, external standards and controls) were next used in triplicate to conduct duplex real-time PCR and establish a cycle threshold (Ct) value for GCC, ACTB and GUSB. GCC Ct values could then be converted into GCC copies by interpolation using a standard curve.”), wherein the PCR amplification of different sequence has different Ct (Fig. 6b; para [0204]) and the detection of a circulating tumor cell having a particular tumor-specific sequence is based on the Ct (para [0016] “According to a general aspect, there is provided a method of measuring GCC in a sample collected from a patient, comprising the following steps: measuring GCC in the sample by RT-
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the PCR amplification of different target sequences has different threshold cycle numbers (Ct), because different sequences having different nucleotide combination generally have different amplification dynamics, and to have detected a target sequence based on Ct because Ct provides information of the quantity of a amplifying product (para [0010 of Haince).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu, Kiss and Deng, in view of Sergeevna.
Regarding claim 23, Chiu, in view of Kiss and Deng teaches the method of claim 18, but does not teach the detection of a circulating tumor cell having a particular tumor-specific sequence is based on the plateau fluorescence intensity and the Ct.
Sergeevna teaches a method of detecting a targeting sequence, wherein the detecting of the presence of a target sequence is based on the plateau fluorescence intensity and the Ct (Abstract), because the plateau fluorescence intensity provides the information of the last cycle of amplification and Ct provdes the information of the quantity of the target sequence, based on Sergeevna (Abstract).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu, Kiss and Lee, in view of US Pre-Grant Publication No. US 20130178378 A1 to Hatch et al. (hereinafter “Hatch”) and Sergeevna.

Hatch teaches a method of detecting a plurality of target sequences through multiplex digital PCR (Abstract; para [0007] “Multiplex polymerase chain reaction (Multiplex PCR) is another modification of polymerase chain reaction and is used in order to rapidly detect multiple gene sequences in a single PCR reaction. Multiplex PCR is typically accomplished using multiple primer sequences, each with a unique fluorophore for detection and quantification. This process amplifies DNA samples using the primers along with temperature-mediated DNA polymerases in a thermal cycler. Multiplex-PCR consists of multiple primer sets within a single PCR mixture to produce amplicons that are specific to different DNA sequences.”), involving the use of primers and the sequence-specific reporter probes at a different concentrations (para [0064] “FIG. 5 depicts an illustration of temporal distinction between TaqMan primer/probe pairs to encode nine different probes using a single color spectrum. As depicted in FIG. 5, nine primer/probe sequences p1-p9, all using the same reporter color (e.g., green) are added to a PCR mixture to encode for nine unique amplicons. The sequences consist of probe labeled reporters at 33%, 66%, and 100% concentrations combined with non-labeled probes at varying concentrations to provide temporal shifts in amplification rates. The end-point fluorescence levels of several probe pairs are the same, but the real-time temporal information increases multiplexing ability.”; Fig. 5) to result in different plateau fluorescence intensity in different reaction mixture after PCR amplification (Fig. 5).
It would have been prima facie obvious to one of ordinary skill in the art to have used different concentrations of the primers and the sequence-specific reporter probes for different target sequences 
Sergeevna teaches a method of detecting a target sequence, wherein the detecting of the presence of a target sequence is based on the plateau fluorescence intensity (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have detected the presence of a particular target sequence according to the plateau fluorescence intensity because the plateau fluorescence intensity provides the information of the last cycle of amplification, based on Sergeevna (Abstract).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu, Kiss and Deng, in view of Hatch and Sergeevna.
Regarding claim 21, Chiu, in view of Kiss and Deng the method of claim 18, but fails to teach concentrations of the tumor-specific primers and the sequence-specific reporter are different for each tumor-specific sequence which results in different plateau fluorescence intensity for each tumor-specific sequence after PCR amplification, and the detection of a circulating tumor cell having a particular tumor- specific sequence is based on the plateau fluorescence intensity.
Hatch teaches a method of detecting a plurality of target sequences through multiplex digital PCR (Abstract; para [0007] “Multiplex polymerase chain reaction (Multiplex PCR) is another modification of polymerase chain reaction and is used in order to rapidly detect multiple gene sequences in a single PCR reaction. Multiplex PCR is typically accomplished using multiple primer sequences, each with a unique fluorophore for detection and quantification. This process amplifies DNA samples using the primers along with temperature-mediated DNA polymerases in a thermal cycler. Multiplex-PCR consists of multiple primer sets within a single PCR mixture to produce amplicons that are specific to different DNA sequences.”), involving the use of primers and the sequence-specific reporter probes at a different 
It would have been prima facie obvious to one of ordinary skill in the art to have used different concentrations of the primers and the sequence-specific reporter probes for different target sequences to attain different plateau intensities in order to increase multiplexing ability while reducing cost.
Sergeevna teaches a method of detecting a target sequence, wherein the detecting of the presence of a target sequence is based on the plateau fluorescence intensity (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have detected the presence of a particular target sequence according to the plateau fluorescence intensity because the plateau fluorescence intensity provides the information of the last cycle of amplification, based on Sergeevna (Abstract).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 


Chen teaches a device comprises a heater (para [0130]), while Ding teaches a device comprising an actuatable top heater (pg 3, para 3). However, Chen, in view of Kiss and Ding combined fails to teach the actuatable top heater is programmable to be moved out of the way to allow the detection unit to take an image.
Therefore the combination of features is considered to be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fawcett et al. (US 2011/0057117 A) teaches a thermal cycler (para [0065]), wherein the heated lid (which can be motorized) moves around the optical assembly (para 0100-0101).
Atwood et al. (US 5,475,610 A) teaches a PCR instrument (Abstract), wherein the heated cover is slid out of the way to expose sample tubes containing PCR reaction mixture (col 5, line 53-59; col 42, line 56-60).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637